    Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.1 Page 1 of 31




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT DAVIS,                                              Case No. 20-cv-
and                                                        Hon.
BRENDA HILL,
       Plaintiffs,
v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State,
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk, and
DETROIT DEPARTMENT OF ELECTIONS,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Plaintiffs
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
________________________________________________________________/

                     COMPLAINT AND JURY DEMAND

       NOW COME Plaintiff, ROBERT DAVIS1 and BRENDA HILL, by

and through their attorney, ANDREW A. PATERSON, and for their

Complaint and Jury Demand (“Complaint”), state as follows:




1
  Prior to filing the instant action, Plaintiff Robert Davis advised counsel that he may want to
proceed in propria persona in this case.
                                          Page 1 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.2 Page 2 of 31




               I.    NATURE OF PLAINTIFFS’ CLAIMS

 1. Plaintiffs’ claims are brought pursuant to 42 U.S.C. § 1983; 28

   U.S.C. §§ 1331, 1337, 1343, and 1367; and, the Declaratory

   Judgment Act, 28 U.S.C. § 2201, et. seq.

                    II. JURISDICTION AND VENUE

 2. This Court has jurisdiction over Plaintiffs’ claims pursuant to 42

   U.S.C. 1983; 28 U.S.C. §§ 1331, 1332, 1337, 1343, and 1367.

 3. This Court also has jurisdiction to render and issue a declaratory

   judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. §

   2201, et. seq.

 4. Venue is proper in the Western District of Michigan under 28

   U.S.C. § 1391(b)(1). Under 28 U.S.C. § 1391(b)(1), venue is proper

   in “a judicial district in which any defendant resides, if all

   defendants are residents of the State in which the district is

   located.”

 5. Public officials sued in their official capacity “reside” in the county

   where they perform their official duties. See O'Neill v. Battisti, 472

   F.2d 789, 791 (6th Cir. 1972).




                                Page 2 of 31
    Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.3 Page 3 of 31




     6. Defendant Jocelyn Benson’s principal office is in Lansing, MI, and

        Defendant Jocelyn Benson performs her official duties in Lansing,

        MI.

     7. Lansing, MI is in the Western District of Michigan. Therefore,

        venue is proper within the Western District of Michigan under 28

        U.S.C. § 1391(b)(1).2

     8. Events giving rise to the causes of action pled and alleged herein

        occurred in the Western District of Michigan.

                                     III.    PARTIES

     9. Plaintiffs   repeat,    reallege      and     incorporate,    the    foregoing

        allegations, as though fully set forth and stated herein.

     10.      Plaintiff, Robert Davis (“Plaintiff Davis” or “Plaintiff”), is a

        resident and registered voter of the City of Highland Park, County

        of Wayne, State of Michigan. Plaintiff Davis voted in the August 4,




2 Under 28 U.S.C. § 1391(b)(1) venue is proper in “a judicial district in which any
defendant resides, if all defendants are residents of the State in which the district is
located.” The determination of the proper venue for a civil action in federal court is
“generally governed by 28 U.S.C. 1391.” Atlantic Marine Const. Co. v U.S. District.
Court for W.Dist. of Texas, 571 U.S. 49, 55 (2013). “[T]he court must determine
whether the case falls within one of the three categories set out in 1391(b). If it does,
venue is proper[.]” Id. at 55.
                                       Page 3 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.4 Page 4 of 31




   2020 primary election and intends to vote in the upcoming

   November 3, 2020 presidential general election.

 11.     Plaintiff, Brenda Hill (“Plaintiff Hill”), is a registered and

   qualified voter in the City of Detroit, County of Wayne, State of

   Michigan.

 12.     Defendant, Jocelyn Benson (“Defendant Secretary of

   State”), is the duly elected Secretary of State for the State of

   Michigan. Defendant Secretary of State “the chief election officer

   of the state” with “supervisory control over local election officials in

   the performance of their duties under the provisions of” the

   Michigan Election Law, MCL 168.1 et seq. Mich. Comp. Laws

   §168.21.

 13.     Defendant, Janice Winfrey (“Defendant Detroit City

   Clerk”), is the duly elected City Clerk for the City of Detroit.

   Defendant Detroit City Clerk has served continuously as the

   elected City Clerk for the City of Detroit since January 1, 2006.

 14.     Defendant, Detroit Department of Elections (“Defendant

   Department of Elections”) is a department created by §3-101 of

   the 2012 Detroit City Charter that is charged with the


                               Page 4 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.5 Page 5 of 31




   responsibility to plan, monitor, and administer all elections in the

   City of Detroit. The Defendant Department of Elections is ran and

   headed by the Defendant Detroit City Clerk.

 15.     An actual controversy exists between the Plaintiffs and the

   named Defendants.


                       CAUSES OF ACTION

                           COUNT I
Plaintiffs Davis and Hill Were Denied Equal Protection Under
   The Law Under The “Class-of-One” Theory By Defendant
  Secretary of State When She Denied Plaintiffs’ Request To
    Advise and Direct Defendants Detroit City Clerk and
Department of Elections As To The Proper Methods of Mailing
  Absentee Voter Applications To Registered Voters for the
       November 3, 2020 Presidential General Election.

 16.     Plaintiffs repeat, reallege and incorporate, the foregoing

   allegations, as though fully set forth and stated herein.

 17.     Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment

   Act, 28 U.S.C. § 2201, et. seq., this claim is being brought by

   Plaintiffs Davis and Hill, collectively and individually, against

   Defendant Secretary of State, in both her official and individual

   capacities, as the duly elected Secretary of State for the State of

   Michigan.



                               Page 5 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.6 Page 6 of 31




 18.     Under the Michigan Election Law, Mich. Comp. Laws 168.1

   et seq., and specifically Mich. Comp. Laws §168.21, the Defendant

   Secretary of State is the chief elections officer of the state and has

   supervisory authority over local election officials, including the

   Defendants Detroit City Clerk and Department of Elections,

   performing their duties.

 19.     Under Mich. Comp. Laws §168.31 local election officials,

   including Defendants Detroit City Clerk and Department of

   Elections, must follow the Defendant Secretary of State’s

   instructions regarding the conduct of elections.

 20.     Sometime in April/May 2020, the Defendant Secretary of

   State advised, from her office in Lansing, MI, the Defendants

   Detroit City Clerk and Department of Elections that it was lawful

   for the Defendants Detroit City Clerk and Department of

   Elections to unlawfully mass mail unsolicited absentee voter

   applications to registered voters in the City of Detroit for the

   August 4, 2020 primary election.

 21.     Sometime in April/May 2020, the Defendants Secretary of

   State and Detroit City Clerk met privately and secretly in Lansing


                               Page 6 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.7 Page 7 of 31




   and conspired to develop a plan for the Defendants Detroit City

   Clerk and Department of Elections to unlawfully mass mail

   unsolicited absentee voter applications to the registered voters in

   the City of Detroit for the August 4, 2020 primary election.

 22.     Defendants Secretary of State and Defendant Detroit City

   Clerk secretly conspired and developed a plan in Lansing to allow

   the Defendants Detroit City Clerk and Department of Elections to

   unlawfully mass mail unsolicited absentee voter applications to all

   of the registered voters in the City of Detroit in an effort to boost

   voter turnout amongst the heavily democratic area for both the

   August 4, 2020 primary and November 3, 2020 presidential

   general election.

 23.     Defendant Detroit City Clerk stated publicly at the May 14,

   2020 meeting of the Detroit Election Commission that the

   Defendant Detroit City Clerk had “talked with the Secretary of

   State and she is in support of a predominantly mail-in election.

   She suggests every clerk speak with their legal team before doing

   such, but she definitely supports it.” (See Approved Minutes




                               Page 7 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.8 Page 8 of 31




   from Detroit Election Commission’s May 14, 2020 meeting

   attached as Exhibit A).

 24.     Complying with the directive and advice given by the

   Defendant Secretary of State, in May/June 2020, the Defendants

   Detroit City Clerk and Department of Elections unlawfully mass

   mailed unsolicited absentee ballot applications to all of the

   registered voters in the City of Detroit in violation of Mich. Comp.

   Laws §168.759 and the Michigan Court of Appeals’ holding in

   Taylor v Currie, 277 Mich. App. 85; 743 NW2d 571 (2007), lv

   denied, 483 Mich. 907; 762 NW 2d 169 (2009).

 25.     Plaintiffs Davis and Hill publicly objected to the Defendants

   Detroit City Clerk and Department of Elections unlawfully mass

   mailing unsolicited absentee voter applications to all of the

   registered voters in the City of Detroit.

 26.     In late May or early June 2020, Plaintiff Hill, as a registered

   voter in the City of Detroit, received an unsolicited absentee voter

   application from the Defendants Detroit City Clerk and

   Department of Elections for the August 4, 2020 primary election.




                               Page 8 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.9 Page 9 of 31




 27.     In late May or early June 2020, nonparty Leigh Reed-Pratt,

   as a registered voter in the City of Detroit, also received an

   unsolicited absentee voter application from the Defendants

   Detroit City Clerk and Department of Elections for the August 4,

   2020 primary election. (See The Unsolicited Absentee Voter

   Application Leigh Reed-Pratt Received from the

   Defendants Detroit City Clerk and Department of

   Elections for the August 4, 2020 primary election attached

   as Exhibit B).

 28.     As a result of the Defendants Detroit City Clerk’s and

   Department of Elections’ unlawful actions of mailing unsolicited

   absentee voter applications to all of the registered voters in the

   City of Detroit, there was a HUGE increase in voter turnout in the

   Democratic stronghold in the City of Detroit for the August 4,

   2020 primary election.

 29.     In an effort to increase the voter turnout in the Democratic

   stronghold for the impending November 3, 2020 presidential

   general election, sometime in August 2020 after the August 4,

   2020 primary election, the Defendant Secretary of State met


                               Page 9 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.10 Page 10 of 31




     privately in Lansing with Defendant Detroit City Clerk and

     directed and advised the Defendant Detroit City Clerk that the

     Defendant Detroit City Clerk had the legal authority to mass mail

     unsolicited absentee voter applications to registered voters in the

     City of Detroit who did not return an absentee voter application in

     the August 4, 2020 primary election.

  30.     In early September 2020, complying with the directive and

     advice given by the Defendant Secretary of State, the Defendants

     Detroit City Clerk and Department of Elections unlawfully mass

     mailed absentee voter applications to registered voters in the City

     of Detroit for the impending November 3, 2020 presidential

     general election.

  31.     On or about Tuesday, September 15, 2020, Plaintiff Hill

     received, via U.S. Mail, at her home residence an unsolicited

     absentee voter application from the Defendants Detroit City Clerk

     and Department of Elections for the impending November 3, 2020

     presidential general election. (See Unsolicited Absentee Voter

     Application Plaintiff Hill received from Defendants Detroit




                                Page 10 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.11 Page 11 of 31




     City Clerk and Department of Elections for the November

     3, 2020 general election attached as Exhibit C).

  32.     On or about September 14, 2020, Leigh Reed-Pratt, a

     registered voter in the City of Detroit, also received an unsolicited

     absentee voter application from the Defendants Detroit City Clerk

     and Department of Elections for the impending November 3, 2020

     presidential general election.

  33.     However, prior to the Defendants’ unlawful actions of mass

     mailing unsolicited absentee voter applications to the registered

     voters in the City of Detroit, Plaintiffs Davis and Hill publicly

     objected to the Defendants Detroit City Clerk and Department of

     Elections engaging in such unlawful conduct.

  34.     On August 26, 2020, Plaintiff Davis spoke at length with

     Alecia Brown, Interim Deputy Director of Elections for the City of

     Detroit, about a number of election-related matters including the

     Defendant Detroit City Clerk’s intentions to mass mail

     unsolicited absentee voter applications to registered voters in

     the City of Detroit for the upcoming November 3, 2020

     presidential general election.


                                Page 11 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.12 Page 12 of 31




  35.     On August 26, 2020, Plaintiff Davis also spoke with Akilah

     Williams, an elections clerk in the Detroit City Clerk’s office,

     regarding the Detroit City Clerk’s internal operations for handling

     absentee ballot requests.

  36.     On August 26, 2020, both Alecia Brown and Akilah Williams

     advised Plaintiff Davis that it was their understanding that the

     Defendant Detroit City Clerk Janice Winfrey was preparing to

     mass mail unsolicited absentee voter applications to registered

     voters in the City of Detroit for the upcoming November 3, 2020

     general election, just as she had done for the August 4, 2020

     primary election.

  37.     That same day, Plaintiff Hill also was advised by a local

     election official purportedly affiliated with the Defendant Detroit

     City Clerk’s office that the Defendant Detroit City Clerk was

     preparing to mass mail unsolicited absentee voter applications

     to registered voters in the City of Detroit for the upcoming

     November 3, 2020 presidential general election.

  38.     Upon learning of this disturbing information, Plaintiffs

     Davis and Hill requested attorney Paterson to send a written


                                 Page 12 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.13 Page 13 of 31




     request to Defendant Secretary of State and the State Director of

     Elections requesting the Defendant Secretary of State to properly

     advise the Defendant Detroit City Clerk as to the proper methods

     of conducting the November 3, 2020 presidential general election

     with respect to mailing of absentee voter applications to registered

     voters in the City of Detroit.

  39.     On August 27, 2020, on behalf of Plaintiffs Hill and Davis,

     attorney Paterson emailed Defendant Secretary of State and the

     State Director of Elections a written request respectfully

     requesting for the Defendant Secretary of State to advise the

     Detroit City Clerk and her staff on the proper methods of

     conducting the November 3, 2020 presidential general election.

     (See Attorney Paterson’s August 27, 2020 Email to

     Defendants attached as Exhibit D).

  40.     Because of the urgency of the matter and the exigencies of

     the impending November 3, 2020 general election, Attorney

     Paterson’s August 27, 2020 written request requested a response

     from the Defendants by 3 p.m. on August 27, 2020. (See Attorney




                                Page 13 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.14 Page 14 of 31




     Paterson’s August 27th and 28th, 2020 Email to Defendant

     Secretary of State attached as Exhibit D).

  41.     As expected, attorney Paterson did not receive a response to

     Plaintiffs Davis and Hill’s request by 3 p.m. on August 27, 2020.

     Consequently, later that same day at approx. 4:27 p.m., attorney

     Paterson sent the Defendant Secretary of State a follow-up email

     requesting a written response by 10 a.m. on August 28, 2020. (See

     Attorney Paterson’s August 27th and 28th, 2020 Email to

     Defendant Secretary of State attached as Exhibit D).

  42.     Again, as expected, Defendant Secretary of State did not

     provide a written response to Plaintiffs Hill and Davis’ written

     request. Therefore, Defendant Secretary of State’s refusal to

     provide a written response by the deadline set forth in the request

     constituted a denial of Plaintiffs Davis and Hill’s written request.

     (See Attorney Paterson’s August 27th and 28th, 2020 Email to

     Defendants attached as Exhibit D).

  43.     MCL §168.31(1)(b) provides:

                The secretary of state shall do all of the following:




                                Page 14 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.15 Page 15 of 31




                (b) Advise and direct local election officials as to
                the proper methods of conducting elections.
                (emphasis supplied)

  44.     Plaintiff Hill, who is a resident and registered voter in the

     City of Detroit, is particularly concerned that her vote in the

     upcoming November 3, 2020 presidential general election may not

     be properly processed and counted.

  45.     Plaintiff Davis believes the Detroit City Clerk is inept and

     incompetent to properly administer the November 3, 2020

     presidential general election, which Plaintiff Davis fears will lead

     to a multitude of legal challenges challenging the validity of the

     November 3, 2020 presidential general election.

  46.     Thus, pursuant to MCL §168.31(1)(b), Plaintiffs, individually

     and collectively, properly petitioned and requested the Defendant

     Secretary of State to “advise and direct local election officials as to

     the proper methods of conducting elections.”

  47.     The Defendant Secretary of State deliberately and

     intentionally ignored Plaintiffs’ request for the Defendant

     Secretary of State to properly advise and direct the Defendants

     Detroit City Clerk and Department of Elections with respect to

                                Page 15 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.16 Page 16 of 31




     the improper mailing of the unsolicited absentee voter

     applications to registered voters in the City of Detroit.

  48.      Defendant Secretary of State deliberately and intentionally

     ignored Plaintiffs’ properly submitted request because of the

     secret plan Defendants Secretary of State and Detroit City Clerk

     had developed for the Defendants Detroit City Clerk and

     Department of Elections to unlawfully mass mail unsolicited

     absentee voter applications to the registered voters in the City of

     Detroit from the upcoming November 3, 2020 presidential general

     election.

  49.      The Defendant Secretary of State processed and handled

     Plaintiffs’ request for the Defendant Secretary of State to advise

     and direct the Defendant Detroit City Clerk differently than other

     requests that have been submitted to the Defendant Secretary of

     State by other individuals and entities requesting her to properly

     advise and direct local election officials in accordance with

     Michigan Election Law.

  50.      Defendant Secretary of State promptly answered, addressed

     and investigated other requests that were submitted to the


                                Page 16 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.17 Page 17 of 31




     Defendant Secretary of State’s office by other individuals and

     entities for her to properly advise and direct local election officials

     in accordance with Michigan Election Law.

  51.     Defendant Secretary of State has directed her staff and

     attorneys to ignore and not to respond and/or address any

     requests submitted by the Plaintiffs.

  52.     Defendant Secretary of State has a personal animus and has

     publicly expressed ill will towards Plaintiff Davis because Plaintiff

     Davis has exposed possible criminal wrongdoing committed by the

     Defendant Secretary of State’s husband, who was a former high-

     level appointee of Detroit Mayor Mike Duggan.

  53.     Defendant Secretary of State has expressed animus and ill

     will towards Plaintiff Davis by stating publicly that she dislikes,

     hates, and/or despise Plaintiff Davis.

  54.     Defendant Secretary of State’s deputy, Heaster Wheeler, has

     stated publicly that the Defendant Secretary of State hates and

     dislikes Plaintiff Davis and that the Defendant Secretary of State

     was going to do whatever it took to “shut down” Plaintiff Davis.




                                Page 17 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.18 Page 18 of 31




  55.      Defendant Secretary of State also has animus towards

     Plaintiff Davis because Plaintiff Davis has stated publicly in the

     media that the Defendant Secretary of State is inept and corrupt.

  56.      Defendant Secretary of State also has animus towards

     Plaintiff Davis because Plaintiff Davis has successfully sued

     Defendant Secretary of State and has exposed possible unlawful

     conduct committed by the Defendant Secretary of State.

  57.      Defendant Secretary of State also has animus and expressed

     ill will towards Plaintiff Hill.

  58.      Plaintiff Hill has stated publicly in the media that

     Defendant Secretary of State is inept, corrupt, and incompetent.

  59.      Plaintiff Hill has also stated publicly that the Defendant

     Detroit City Clerk is inept, corrupt, and incompetent.

  60.      The Defendant Secretary of State treated Plaintiffs’ request

     for the Defendant Secretary of State to properly advise and direct

     the Defendant Detroit City Clerk with respect to the law of

     pertaining to mailing unsolicited absentee voter applications

     differently than other similar requests the Defendant Secretary of

     State has received.


                                 Page 18 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.19 Page 19 of 31




  61.     Plaintiffs’ request was treated differently because of the

     foregoing animus and ill will the Defendant Secretary of State has

     towards the Plaintiffs.

  62.     The Defendant Secretary of State’s unconstitutional and

     unlawful actions of treating Plaintiffs’ request differently than

     other similarly submitted requests by other individuals violated

     Plaintiffs’ constitutional right to equal protection under the law.

     WHEREFORE, Plaintiffs Davis and Hill request this Court

enters judgment against Defendant Secretary of State as follows:

          a. compensatory damages in whatever amount above
             $75,000.00 Plaintiffs are found to be entitled;
          b. an award of exemplary and punitive damages;
          c. an award of interest, costs and reasonable attorney fees
             under 42 USC §1988;
          d. a declaration that Plaintiffs Davis and Hill were denied
             equal protection under the law by the Defendant Secretary
             of State under the “class of one” theory as a result of the
             Defendant Secretary of State treating Plaintiffs’ request
             differently than other requests submitted by other
             individuals; and
          e. an order awarding whatever other equitable relief appears
             appropriate at the time of final judgment.




                                Page 19 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.20 Page 20 of 31




                            COUNT II
Plaintiff Hill’s Procedural and Substantive Due Process Rights
    Were Violated By City of Detroit Defendants With The
Unilateral Mailing of Unsolicited Absentee Voter Applications
   For The November 3, 2020 Presidential General Election.

  63.      Plaintiffs repeat, reallege and incorporate, the foregoing

     allegations, as though fully set forth and stated herein.

  64.      Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment

     Act, 28 U.S.C. § 2201, et. seq, this claim is being brought by Plaintiff

     Hill against Defendants Secretary of State and Janice Winfrey, in

     their respective official and individual capacities, and the Detroit

     Department of Elections.

  65.      For purposes of the allegations pled in this count, Defendants

     Detroit City Clerk Janice Winfrey and Detroit Department of

     Elections are collectively referred to herein as the “City of Detroit

     Defendants”.

  66.      In an effort to increase the voter turnout in the Democratic

     stronghold for the impending November 3, 2020 presidential

     general election, sometime in August 2020 after the August 4,

     2020 primary election, the Defendant Secretary of State met

     privately in Lansing with Defendant Detroit City Clerk and


                                Page 20 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.21 Page 21 of 31




     directed and advised the Defendant Detroit City Clerk that the

     Defendant Detroit City Clerk had the legal authority to mass mail

     unsolicited absentee voter applications to registered voters in the

     City of Detroit who did not return an absentee voter application in

     the August 4, 2020 primary election.

  67.     In early September 2020, complying with the directive and

     advice given by the Defendant Secretary of State, the Defendants

     Detroit City Clerk and Department of Elections unlawfully mass

     mailed absentee voter applications to registered voters in the City

     of Detroit for the impending November 3, 2020 presidential

     general election.

  68.     On or about Tuesday, September 15, 2020, Plaintiff Hill

     received, via U.S. Mail, at her home residence an unsolicited

     absentee voter application from the Defendants Detroit City Clerk

     and Department of Elections for the impending November 3, 2020

     presidential general election. (See Unsolicited Absentee Voter

     Application Plaintiff Hill received from Defendants Detroit

     City Clerk and Department of Elections for the November

     3, 2020 general election attached as Exhibit C).


                                Page 21 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.22 Page 22 of 31




  69.     On or about September 14, 2020, Leigh Reed-Pratt, a

     registered voter in the City of Detroit, also received an unsolicited

     absentee voter application from the Defendants Detroit City Clerk

     and Department of Elections for the impending November 3, 2020

     presidential general election.

  70.     However, prior to the Defendants Detroit City Clerk and

     Department of Elections’ unlawful actions of mass mailing

     unsolicited absentee voter applications to the registered voters in

     the City of Detroit, Plaintiffs Davis and Hill publicly objected to

     the Defendants Detroit City Clerk and Department of Elections

     engaging in such unlawful conduct.

  71.     The absentee voter application Plaintiff Hill received in the

     mail at her home on or about September 15, 2020 from the

     Defendants Detroit City Clerk and Department of Elections was

     unsolicited!

  72.     The Defendants Detroit City Clerk and Department of

     Elections’ actions of mailing out unsolicited absentee voter

     applications to Hill and other registered voters in the City of

     Detroit for the upcoming November 3, 2020 presidential general


                                Page 22 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.23 Page 23 of 31




     election were unlawful and violate Mich. Comp. Laws §168.759(5)

     and the Michigan Court of Appeals’ holding in Taylor v Currie, 277

     Mich. App. 85; 743 NW2d 571 (2007), lv denied, 483 Mich. 907; 762

     NW 2d 169 (2009).

  73.       The City of Detroit Defendants’ unlawful actions of mailing

     unsolicited absentee voter applications were arbitrary and

     capricious and in violation of state law.

  74.       Proof that the City of Detroit Defendants’ unlawful actions

     were arbitrary and capricious is the fact that since the Michigan

     Court of Appeals’ ruling in Taylor v Currie, supra, the City of

     Detroit Defendants have NEVER mailed unsolicited absentee

     voter applications to all registered voters in the City of Detroit.

  75.       In fact, the approved minutes from the City of Detroit Election

     Commission’s May 14, 2020 meeting further illustrates that the

     City   of   Detroit   Defendants’     unlawful   actions   of   mailing

     unsolicited absentee voter applications to Plaintiff Hill and other

     registered voters in the City of Detroit were arbitrary and

     capricious. (See City of Detroit Election Commission’s




                                Page 23 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.24 Page 24 of 31




     Approved Minutes from May 14, 2020 Meeting attached as

     Exhibit A).

  76.     The approved minutes from the City of Detroit Election

     Commission’s May 14, 2020 meeting further illustrates that the

     City of Detroit Defendants and the Defendant Secretary of State

     had developed a secret plan in Lansing and had deliberate

     intentions to ignore and violate Michigan Election Law and the

     Michigan Court of Appeals’ holding in Taylor v Currie, supra, to

     increase voter turnout amongst the Democratic base for the

     upcoming November 3, 2020 presidential primary election by

     unlawfully mailing unsolicited absentee voter applications to

     Plaintiff Hill and other registered voters in the City of Detroit due

     to the COVID-19 pandemic. (Exhibit A).

  77.     However, although the City of Detroit Defendants’ intentions

     were well-intended, the COVID-19 pandemic does not authorize the

     City of Detroit Defendants to violate Michigan Election Law or

     binding court orders.




                                Page 24 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.25 Page 25 of 31




  78.     Under Mich.Const.1963, art. 2, § 4(1)(g), Plaintiff Hill has a

     constitutional right to vote by absentee ballot without having to

     provide a reason.

  79.     Under Mich.Const.1963, art. 2, § 4(1)(g), Plaintiff Hill has a

     constitutional right to apply to vote by absentee ballot in any

     election held in the City of Detroit.

  80.     Under Michigan Election Law, a registered voter must first

     request, either verbally or in writing, from their local city or

     township clerk an application to vote by absentee ballot.

  81.     Under Mich. Comp. Laws §168.759(5), Plaintiff Hill has a

     statutory right to request, either verbally or in writing, an

     absentee voter application from the Defendant Detroit City Clerk.

  82.     However, neither the state constitution nor any provision of

     Michigan Election Law grants the Defendant Detroit City Clerk or

     any of the other City of Detroit Defendants the right to mail an

     unsolicited absentee voter application to Plaintiff Hill.

  83.     Under Michigan’s Constitution and Michigan Election Law, it

     is Plaintiff Hill’s right to choose whether to request, either




                                Page 25 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.26 Page 26 of 31




     verbally or in writing, an absentee voter application from the

     Defendant Detroit City Clerk.

  84.     As noted, under Mich.Const. 1963, art. 2, §4(1)(g) and Mich.

     Comp. Laws §168.759(4), in order for a registered voter to vote by

     absentee ballot in any election, the registered voter must first

     request, either verbally or in writing, from their local city or

     township clerk an absentee voter application.

  85.     Plaintiff Hill was denied by the Defendants Secretary of State,

     Detroit City Clerk, and Department of Elections of her state

     constitutional and statutory right to request, either verbally or in

     writing, an absentee voter application from the Defendant Detroit

     City Clerk.

  86.     Because Plaintiff Hill believes that the Defendants Secretary

     of State, Detroit City Clerk, and Department of Elections’ actions

     of mailing an unsolicited absentee voter application to Plaintiff

     Hill for the upcoming November 3, 2020 presidential general

     election were unlawful and illegal, Plaintiff Hill does not feel

     comfortable using the unsolicited absentee voter application the




                                Page 26 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.27 Page 27 of 31




     City of Detroit Defendants mailed her on or about September 15,

     2020.

  87.        Instead, Plaintiff Hill will vote in person for November 3, 2020

     presidential general election.

  88.        The City of Detroit Defendants and Defendant Secretary of

     State, individually and collectively, denied Plaintiff Hill her due

     process rights by denying Plaintiff Hill her state constitutional and

     statutory right to choose whether to request, either verbally or in

     writing, an absentee voter application from the Defendant Detroit

     City Clerk.

  89.        Defendants Secretary of State’s, Detroit City Clerk’s and

     Department of Elections’ unlawful actions denied Plaintiff Hill of

     her procedural due process rights as guaranteed under the

     Fourteenth Amendment of the United States Constitution.

  90.        Defendants Secretary of State’s, Detroit City Clerk’s and

     Department of Elections’ unlawful actions denied Plaintiff Hill of

     her substantive due process rights as guaranteed under the

     Fourteenth Amendment of the United States Constitution.




                                  Page 27 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.28 Page 28 of 31




     WHEREFORE, Plaintiff Hill requests this Court enters judgment

against Defendants Secretary of State, Detroit City Clerk Janice

Winfrey, and Detroit Department of Elections as follows:

             a. compensatory damages in whatever amount above
                $75,000.00 Plaintiffs are found to be entitled;
             b. an award of exemplary and punitive damages;
             c. an award of interest, costs and reasonable attorney fees
                under 42 USC §1988;
             d. a declaration that Plaintiff Hill’s procedural due process
                rights have been violated by Defendants Secretary of
                State, Detroit City Clerk Janice Winfrey, and Detroit
                Department of Elections;
             e. a declaration that Plaintiff Hill’s substantive due
                process rights have been violated by Defendants
                Secretary of State, Detroit City Clerk Janice Winfrey,
                and Detroit Department of Elections;
             f. a declaration that Defendants Detroit City Clerk Janice
                Winfrey, and Detroit Department of Elections do not
                have the legal authority under Michigan’s Constitution
                and/or Michigan Election Law to mail unsolicited
                absentee voter applications to registered voters in the
                City of Detroit for any election;
             g. an injunction enjoining the Defendants Detroit City
                Clerk Janice Winfrey and Detroit Department of
                Elections from mailing unsolicited absentee voter
                applications to registered voters in the City of Detroit;
                and
             h. an order awarding whatever other equitable relief
                appears appropriate at the time of final judgment.




                                Page 28 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.29 Page 29 of 31




                         COUNT III
 State Law Claim-Entry of Declaratory Judgment Pursuant to
     MCR 2.605 Against Defendants Detroit City Clerk and
                  Department of Elections.

  91.      Plaintiffs repeat, reallege and incorporate, the foregoing

     allegations, as though fully set forth and stated herein.

  92.      This state-law claim for declaratory judgment is being

     brought by Plaintiffs Davis and Hill against Defendants Detroit

     City Clerk and Department of Elections (collectively referred to

     herein as “City of Detroit Defendants”) pursuant to MCR 2.605.

  93.      This Court has the discretion under 28 U.S.C. §1367 to

     exercise supplemental jurisdiction over Plaintiffs Davis’ and Hill’s

     state-law claim for declaratory judgment pursuant to MCR 2.605.

  94.      An actual controversy exists between the Plaintiffs and the

     City of Detroit Defendants.

  95.      Plaintiffs believe the City of Detroit Defendants lack the

     statutory legal authority to mass mail unsolicited absentee voter

     applications to registered voters in the City of Detroit for any

     election.

  96.      Plaintiffs believe the City of Detroit Defendants lack the

     statutory legal authority to mass mail unsolicited absentee voter

                                Page 29 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.30 Page 30 of 31




     applications to registered voters in the City of Detroit for the

     November 3, 2020 presidential general election.

  97.      The City of Detroit Defendants, based upon the advise and

     directives given by the Defendant Secretary of State, believe they

     have the legal authority to mass mail unsolicited absentee voter

     applications to registered voters in the City of Detroit, as evident

     by their actions.

  98.      The Court needs to declare the rights of the parties and

     properly interpret the provisions of Michigan Election Law,

     specifically being Mich. Comp. Laws 168.759, and the Michigan

     Court of Appeals’ holding in Taylor v Currie.

  99.      Plaintiffs believe that the City of Detroit Defendants will

     continue to mass mail unsolicited absentee voter applications to

     registered voters in the City of Detroit through September 29, 2020.

     WHEREFORE, Plaintiffs Davis and Hill request this Court

enters judgment against Defendants Detroit City Clerk Janice Winfrey

and Detroit Department of Elections as follows:

           a. a declaration under MCR 2.605 that Defendants Detroit
              City Clerk Janice Winfrey and Detroit Department of
              Elections lack the statutory legal authority under Mich.
              Comp. Laws 168.759 to mass mail unsolicited absentee

                                Page 30 of 31
Case 1:20-cv-00915-PLM-RSK ECF No. 1 filed 09/17/20 PageID.31 Page 31 of 31




               voter applications to registered voters in the City of Detroit
               for any election, including but not limited to, the November
               3, 2020 presidential primary election, and all future
               elections held in the City of Detroit;
            b. an injunction enjoining the Defendants Detroit City Clerk
               Janice Winfrey and Detroit Department of Elections from
               mailing unsolicited absentee voter applications to
               registered voters in the City of Detroit for any election,
               including but not limited to, the November 3, 2020
               presidential primary election, and all future elections held
               in the City of Detroit; and
            c. an order awarding whatever other equitable relief appears
               appropriate at the time of final judgment.

Dated: September 17, 2020          Respectfully submitted,

                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                    aap43@outlook.com

                           JURY DEMAND
     Plaintiffs, through counsel, respectfully demand a jury trial on all

issues triable to a jury.

Dated: September 17, 2020          Respectfully submitted,
                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiffs
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                    aap43@outlook.com



                                 Page 31 of 31
